Citation Nr: 0718564	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-20 321A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for dental treatment 
purposes for dental implants.

2.  Entitlement to service connection for dental implants.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
2000.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO.

The veteran testified at a hearing held on January 24, 2007, 
at the St. Petersburg RO, before the undersigned Board 
member.

The Board notes that the veteran was service-connected for 
bilateral hearing loss with a noncompensable disability 
rating pursuant to May 2001 decision by the Boston RO.  On 
December 13, 2006, the veteran filed a claim with the St. 
Petersburg RO for a compensable rating for his service-
connected bilateral hearing loss.  He contended that his 
hearing loss had become worse, and requested that he be 
provided another VA audiometric examination.  Accordingly, 
this matter is referred to the St. Petersburg RO for further 
action, as may be appropriate.

REMAND

The veteran retired from 20 years of active service in July 
2000.  During his active military service, the veteran was 
provided extensive dental reconstruction services, including 
several dental implants at Walter Reed Army Medical Center.  
Subsequent to his retirement, the veteran needs repair of two 
implants and the denture that coordinates with his implants, 
which dental work he has found to be prohibitively expensive 
based on a quote from his private dentist.  He also expressed 
concerns about the affordability of maintaining all of the 
dental implants in the future.

The veteran's initial claim received in July 2001 which was 
filed with the Boston RO was, in essence, a claim for service 
connection for treatment of his dental implants.  By a 
decision in July 2003, the St. Petersburg RO (hereinafter 
referred to as "the RO" inasmuch as all subsequent actions 
referred to herein relate to the jurisdiction of the St. 
Petersburg RO) denied service connection for treatment for 
dental implants.   In his August 2003 notice of disagreement 
the veteran raised the additional issue of entitlement to 
service connection for dental implants with the contention 
that his implants were caused by trauma in service.  He 
contends that the implants were necessitated by having broken 
two teeth that supported a partial while eating a bagel.  
This argument was carried forward by the veteran in his June 
2004 VA Form 9, and in his testimony at the January 2007 
hearing.  There is a treatment record dated November 16, 
1995, in the veteran's SMRs that notes that the veteran broke 
the #10 tooth off, and splintered the #9 tooth, while eating 
a bagel, and that he was being referred to Walter Reed Army 
Medical Center for repairs.   

The Board further notes that the issue decided by the RO in 
the May 2004 statement of the case (SOC) was entitlement to 
service connection for dental implants, which requires 
evidence of dental trauma in service, and is different from 
the issue stated in the earlier July 2003 decision which 
related to service connection for treatment for dental 
implants.   Review of the May 2004 SOC shows that the RO did 
not notify the veteran of all pertinent regulations that 
apply in this case.  Although the RO did notify the veteran 
of the provisions of 38 C.F.R. § 3.381 which provides for 
service connection of dental conditions for treatment 
purposes, including as the result of dental trauma in 
service, it failed to notify the veteran of the provisions of 
38 C.F.R. § 17.161 which contains additional conditions for 
authorization of outpatient dental treatment, and 38 C.F.R. 
§ 4.149, Diagnostic Code 9913, which provides criteria for 
rating loss of teeth, but with the condition in a Note that 
the ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  

The regulations provide that the statement of the case must 
be complete enough to allow the appellant to present written 
and/or oral arguments before the Board of Veterans' Appeals.  
It must contain:

(a)  A summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative 
has expressed disagreement;

(b)  A summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination; and

(c)  The determination of the agency of original jurisdiction 
on each issue and the reasons for each such determination 
with respect to which disagreement has been expressed.

See 38 C.F.R. § 19.29 (2006).

Here, the Board notes that the May 2004 SOC not only failed 
to notify the veteran of all pertinent regulations, but the 
decision review officer (DRO) in the May 2004 SOC decision, 
and the May 2004 de novo review decision, determined that the 
veteran did not suffer dental trauma in service without 
giving consideration to discussing the contentions of the 
veteran in his August 2003 NOD and the evidence in his SMRs 
that allegedly supports his contention that he suffered 
dental trauma in service, without separately discussing both 
separate but related issues concerning service connection for 
treatment of dental implants and direct service connection 
for dental implants due to trauma, and without discussing and 
citing applicable regulations for each issue.

In a July 2003 VA dental examination, conducted prior to the 
veteran's August 2003 NOD in which he alleged dental trauma 
in service, the examiner commented that the veteran did not 
have dental implants placed due to loss of tooth structure 
from a traumatic event, a combat situation, or a motor 
vehicle accident.  He opined that, from what he could tell, 
periodontal disease was the etiology of loss of the veteran's 
maxillary teeth.  The restoration with implants, just like 
any bridge or crown placed in service, was for the veteran's 
benefit, but with no future guarantees.  Were the loss of his 
maxillary teeth due to service related trauma, then it would 
seem that VA has a responsibility to service connect those 
teeth and their replacements, whether implant supported or 
not.  He further stated that the veteran would be a Class II-
a (a reference to 38 C.F.R. § 17.161(c)) for specific teeth, 
and care would be provided, but that did not appear to be the 
case pursuant to the documentation he had reviewed.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify, and 
provide releases for, any relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified by following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has 
been completed, the claims file should be 
forwarded to a VA specialist in dental 
restorations for review.  The examiner 
should be asked to provide a clarifying 
opinion as to the likelihood that the 
veteran's dental implants were 
necessitated by trauma in service. 
Consideration should specifically be 
given to the veteran's contentions of 
dental trauma (two teeth broken 
that supported a partial while eating a 
bagel), and whether such trauma resulted 
in bone loss such as would meet the 
criteria for a rating under Diagnostic 
Code 9913 as opposed to loss of the 
alveolar process as a result of 
periodontal disease.  The examiner should 
provide a detailed rationale for his/her 
opinions.  
    
3.  Thereafter, take adjudicatory action 
on the veteran's claims for service 
connection for treatment of dental 
implants, and service connection for 
dental implants.  If any benefit sought 
remains denied, issue the veteran and his 
representative a SSOC, which addresses 
all evidence received since issuance of 
the May 2004 SOC, including the veteran's 
contentions of dental trauma in service.  
The SSOC should include reference to and 
application of 38 C.F.R. §§ 3.381, 4.149 
(Diagnostic Code 9913), and 17.161 
(2006).
 
After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 


